Citation Nr: 1729490	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  11-18 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Larry Knopf, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1954 to July 1956. 
This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In February 2013, the Veteran testified at a video conference hearing before a Veterans Law Judge at the Montgomery RO.  In March 2013, the Board considered both the issue of entitlement to an increased rating for bilateral hearing loss, as well as the issue of entitlement to service connection for a low back disability.  In that decision, the Board granted service connection for the Veteran's low back disability, and it remanded the claim for entitlement to an increased rating for bilateral hearing loss for further development.  As the grant of service connection for a low back disability represents a full grant of the benefit sought with respect to that issue, it is no longer before the Board. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

During the course of development, the judge who presided over the February 2013 hearing left the Board.  The Veteran requested the opportunity to testify at a new hearing.  In April 2015, the Board remanded the Veteran's claim in order to allow him to be scheduled for his requested hearing. 

In March 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the Montgomery RO. Transcripts of both hearings have been associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c) (2016).  38 U.S.C.A. §7107(a)(2) (West 2014).





FINDING OF FACT

During the period on appeal, the Veteran's bilateral hearing loss was manifested by no worse than a Level I hearing loss in the left ear and a Level II hearing loss in the right ear. 


CONCLUSION OF LAW

During the period on appeal, the criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

This appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, private treatment records, and VA examination reports. 

Notably, the Veteran's attorney has submitted the audiology consultation results from Dr. F. in the VA clinic setting in August 2015, and the record reflects that the Dr. F. conducts word list testing using the W22 word list - which is not compatible with evaluating speech discrimination using VA criteria.  The record also reflects prior clinic consultations by Dr. F. for hearing aid adjustments which provide speech recognition scores but do not contain the actual audiometric test results.  The August 2015 evaluation by Dr. F. noted that there was no significant change in the Veteran's hearing since the prior clinic evaluation, and Dr. F. uses a speech recognition word list which is not compatible with VA criteria.  As this issue does not involve a staged rating wherein such results may be pertinent to determining when a compensable worsening of hearing loss may have occurred, the Board finds that such evidence would provide no reasonable possibility of substantiating the claim.  As such, the Board finds no duty to obtain clarification given the specific facts of this case.

Similarly, the Veteran's attorney has provided an audiology examination report from Dr. P. who used the Northwestern University Auditory Test No. 6 for speech recognition scores.  Based on similar reasoning above, the Board finds no duty to obtain further clarification given the specific facts of this case.

The Veteran was provided VA examinations in June 2009, October 2014, and August 2015. The examinations were based upon consideration of the Veteran's medical history and described his disabilities in detail sufficient to allow the Board to make fully informed determinations. Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The Veteran's testimony supplemented the record regarding his functional limitations due to his hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Veteran testified at a Board hearing in February 2013 and March 2017. During the hearing, the Veterans Law Judges explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). As a result of that hearing, clarification was obtained regarding the type of word list testing conducted by Dr. P. in March 2015 and by the VA clinic in August 2015.

The Board remanded this case in March 2013 for further development and so that the Veteran could be afforded a VA examination. These actions were accomplished. See Stegall v. West, 11 Vet. App. 268 (1998). 

Neither the Veteran nor his representative has argued otherwise. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). As such, no further action related to the duties to notify and assist is required in this case.

Relevant Laws and Regulations

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of those frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016). Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. 

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate. See Hart v. Mansfield, 21 Vet. App. 505 (2007). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  In this case, the evidence does show a change in the Veteran's hearing, however, it would not warrant different evaluations. Therefore, staged ratings are not applicable.

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz). 38 C.F.R. §§ 3.385, 4.85, Diagnostic Code 6100. 

To evaluate the degree of disability from bilateral service-connected hearing loss, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Tables VI and VII. Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing. See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more. 38 C.F.R. § 4.86(a). In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral. 38 C.F.R. § 4.86(b). 

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Bilateral Hearing Loss - Increased Rating

The Veteran asserts that his service-connected hearing loss is worse than its currently assigned noncompensable rating, and that it warrants a compensable rating. For the reasons that follow, his claim shall be denied.  

In order to determine the level of the Veteran's hearing, the Veteran has undergone medical examinations in June 2009, October 2014, and most recently in August 2015.  These findings demonstrate that the Veteran is suffering from hearing loss.  However, the level of hearing loss is insufficient for compensation under current law.  The specific findings of the examinations are detailed below.

A June 2009 VA examination revealed the following pure tone thresholds (in decibels):


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
25
30
45
60
40
96
LEFT
30
30
45
60
41
92

The June 2009 examination has a Puretone Threshold Average of 41 for the left ear, and 40 for the right ear. The discrimination percentage is 92 for the left ear and 96 for the right ear.  

An October 2012 VA examination revealed the following pure tone thresholds (in decibels):


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
35
40
55
75
51
88
LEFT
30
35
55
75
49
96

The October 2012 examination has a Puretone Threshold Average of 49 for the left ear, and 51 for the right ear. The discrimination percentage is 96 for the left ear and 88 for the right ear.  Using Table VI, the respective numeric designations are I and II, respectively. 38 C.F.R. § 4.85, Diagnostic Code 6100. 

In March 2015, the Veteran underwent audiology examination by Dr. P. who reported a relatively symmetric sloping mild to severe sensorineural hearing loss with some notching pattern at 3000 to 4000 Hertz consistent with noise-induced damage.  The Veteran had speech recognition scores of 76 percent for the right ear, and 84 percent for the left ear. In a March 2017 letter, the Veteran's private audiologist confirmed that these scores were not recorded using the Maryland CNC word list, but rather a separate the Northwestern University Auditory Test No. 6 word list.  As such, this examination report cannot be used to determine a compensable rating as it is not consistent with VA protocol for measuring hearing loss.

In August 2015, the Veteran underwent audiology examination in the VA clinic setting, which revealed the following pure tone thresholds (in decibels):


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
35
40
50
70
49
N/A
LEFT
35
35
65
75
52
N/A

The August 2015 examination has a Puretone Threshold Average of 52 for the left ear, and 49 for the right ear. However, the examiner notes a threshold average of 32 for each ear using only the 500, 1000, and 2000 Hz findings. 38 C.F.R. § 4.85(d) requires the averaging of the 1000, 2000, 3000 and 4000 Hz findings. Speech discrimination scores reflected percentages of 96 percent in the right ear and 80 in the left. That said, in a March 2017 letter, the Veteran's private audiologist confirmed that these scores were not recorded using the Maryland CNC word list, but rather a separate "W22" test.  As such, these percentages cannot be used in determining the Veteran's current level of hearing loss as the format used is not consistent with VA protocol for measuring hearing loss.  

The October 2014 VA examination reflects the lowest level of hearing acuity, with designations of Level II hearing in the right ear and Level I in the left.  When these values are applied to Table VII, a noncompensable rating is assigned.  None of the audiometric tests reflect an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.

The Board acknowledges the Veteran's complaints regarding the impact of hearing loss on his daily life, including feeling shy or embarrassed when meeting people, frustration, difficulty understanding and communicating with others, enjoying events, feeling inadequate, and misunderstanding others. These types of functional limitations are contemplated by the schedular criteria. Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017). The Board acknowledges the Veteran's assertions that his hearing loss is more severe than evaluated. The Veteran is competent to report his symptoms and has presented credible testimony in this regard. Layno v. Brown, 6 Vet. App. 465, 469 (1994). The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for a compensable evaluation have been met. In determining the actual degree of disability, the examination findings are more probative of the degree of impairment. As noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered. Lendenmann. Accordingly, the rating assigned for the Veteran's bilateral hearing loss disability accurately reflects the degree of his service-connected hearing impairment. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board is very sympathetic to the Veteran. However, to the extent that VA's current rating schedule requires a significant degree of hearing loss (as measured by audiometric testing, to include speech recognition) before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements. See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.' 38 U.S.C. § 7252(b). That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints."). The Veteran may always advance an increased rating claim if the severity of his hearing loss disability should increase in the future.

Since the preponderance of the evidence is against allowance of increased rating for hearing loss, the benefit of the doubt doctrine is inapplicable. See Ortiz v. Principi, 274 F.3d 1361 (2001). 


ORDER

Entitlement to a compensable initial rating for bilateral hearing loss is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


